Citation Nr: 0404498	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  97-31924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nasal disorder.

2.  Entitlement to service connection for right hand 
arthritis.

3.  Entitlement to service connection for residuals of 
frostbite of the feet.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increase in a 10 percent rating for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from May 1975 to September 
1977.  This case comes to the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
a nasal disorder, right hand arthritis, residuals of 
frostbite of the feet, and sleep apnea, and which also denied 
an increase in a 10 percent rating for a left knee disorder.  

Beginning in September 2002, the Board directly undertook 
development of the evidence on these issues, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board obtained some additional VA medical records, and VA 
examinations were completed in January 2003.  However, the 
Board development regulation was thereafter invalidated by a 
court decision.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A Board 
hearing was conducted in July 2003, and the veteran provided 
more evidence at that time (waiving RO consideration of that 
evidence).  In light of the above court case invalidating the 
Board's own development of the evidence, due process requires 
that the case be returned to the RO for review of the claims 
based on all assembled evidence.

Accordingly, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should readjudicate the claims for 
service connection for a nasal disorder, 
right hand arthritis, residuals of 
frostbite of the feet, and sleep apnea, 
and the claim for an increased rating for 
a left knee disorder.  The RO should take 
into account all evidence received since 
the last supplemental statement of the 
case.  If the claims are denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


